                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JAMIE ELLIS THOMAS,                               Case No. 19-cv-00016-HSG
                                   8                    Plaintiff,                           ORDER OF SERVICE
                                   9             v.

                                  10       J. SCHRAG,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                             INTRODUCTION

                                  14           Plaintiff, an inmate at California Medical Facility, filed this pro se civil rights action

                                  15   pursuant to 42 U.S.C. § 1983 against Pelican Bay State Prison (“PBSP”) Officer Schrag regarding

                                  16   events that took place on January 29 and 30, 2018, while Plaintiff was housed at PBSP. Plaintiff

                                  17   has been granted leave to proceed in forma pauperis in a separate order. His amended complaint

                                  18   (Dkt. No. 13)1 is now before the Court for review under 28 U.S.C. § 1915A.

                                  19                                               DISCUSSION

                                  20   A.      Standard of Review

                                  21           A federal court must engage in a preliminary screening of any case in which a prisoner

                                  22   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  23   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  24   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be

                                  25   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                  26
                                       1
                                  27    After an amended complaint is filed, the prior complaints are treated as non-existent. Ferdik v.
                                       Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992), as amended (May 22, 1992). Accordingly, the
                                  28   Court disregards the two complaints filed by Plaintiff prior to the amended complaint (an unsigned
                                       complaint at Dkt. No. 1 and a signed complaint at Dkt. No. 7).
                                   1   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                   2   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                   3           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   4   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   5   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   6   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   7   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   8   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                   9   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                  10   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  11   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.

                                  12           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a
Northern District of California
 United States District Court




                                  13   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  14   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  15   42, 48 (1988).

                                  16   B.      Complaint

                                  17           According to the complaint, on January 29, 2018, Plaintiff observed Defendant Schrag

                                  18   stopping only African American inmates as they left chapel and asking them, “Where you from,”

                                  19   meaning what gang did the individual represent, or what affiliation the individual had. Defendant

                                  20   Schrag did not stop or question inmates of other ethnicities. In response to Defendant Schrag’s

                                  21   question, Plaintiff disclosed his name and California Inmate Identification Number. Plaintiff

                                  22   informed Defendant Schrag that if he required further information regarding Plaintiff, he could

                                  23   look up Plaintiff’s entire prison central file in the Strategic Offender Management System.

                                  24   Defendant Schrag than angrily retorted, “Oh we have ourselves a smart-ass educated Nigger who

                                  25   thinks he’s funny.” When Plaintiff asked why Defendant Schrag was only targeting African

                                  26   American inmates, Defendant Schrag responded that in his personal experience, “niggers only had

                                  27   enough smarts to swing from trees, eat bananas and watermelons, because all had chimpanzees as

                                  28   mothers!” Plaintiff realized that Defendant Schrag was trying to provoke a violent incident, so he
                                                                                           2
                                   1   informed Defendant Schrag that he would be filing an official staff misconduct complaint against

                                   2   Defendant Schrag and that he would inform Defendant Schrag’s superiors about his behavior.

                                   3   Defendant Schrag responded that doing so would be a big mistake. Dkt. No. 13 at 3‒4.

                                   4          The next day, on January 30, 2018, as Plaintiff was headed to the law library, Defendant

                                   5   Schrag stopped him and informed him that he had cancelled Plaintiff’s law library appointment for

                                   6   the day and had ordered Plaintiff confined to quarters for forty-eight hours. Defendant Schrag told

                                   7   Plaintiff that he needed to be taught a lesson about starting trouble, referring to the staff complaint

                                   8   that Plaintiff filed regarding the above incident. Plaintiff asked Defendant Schrag what he had

                                   9   done to warrant being confined to quarters, but Defendant Schrag refused to answer. As a result

                                  10   of his confined to quarters status, Plaintiff was unable to attend exercise, rehabilitative program,

                                  11   and dayroom activities, and was unable to make collect telephone calls. That evening, Plaintiff

                                  12   submitted a staff misconduct complaint against Defendant Schrag, and a Request for Interview
Northern District of California
 United States District Court




                                  13   Form to Defendant Schrag. Dkt. No. 13 at 5‒7.

                                  14          The following day, on January 31, 2018, Plaintiff requested to speak to a mental health

                                  15   specialist because he felt depressed. On his way to the specialist, he was intercepted by Defendant

                                  16   Schrag, who ordered Plaintiff to follow him into his office which is located in an isolated area.

                                  17   When Plaintiff entered the room, he saw that eight correctional officers were already waiting in

                                  18   the room. Defendant Schrag told Plaintiff that these officers were part of his personal goon squad.

                                  19   Defendant Schrag threatened Plaintiff that if Plaintiff continued to make trouble by asking why he

                                  20   had been confined to quarters, Defendant Schrag would start issuing false serious rules violations

                                  21   reports and inflict further discipline upon Plaintiff. Dkt. No. 13 at 7‒8. Defendant Schrag then

                                  22   crumpled up Plaintiff’s Request for Interview Form and threw it in the trash can. He told Plaintiff

                                  23   that Plaintiff needed to make what happened earlier that week a dead issue or he would have

                                  24   Plaintiff transferred to a different yard thereby “completely disrupting [Plaintiff’s] entire

                                  25   program.”

                                  26   C.     Legal Claims

                                  27          Plaintiff alleges that Defendant Schrag has retaliated against him in violation of the First

                                  28   Amendment, and had him confined to quarters without providing the required procedural
                                                                                          3
                                   1   protections, in violation of the Fourteenth Amendment’s due process clause.

                                   2          Plaintiff’s allegation that, in retaliation for filing a staff misconduct complaint against him,

                                   3   Defendant Schrag had him confined to quarters and threatened him with violence states a

                                   4   cognizable First Amendment retaliation claim. “Within the prison context, a viable claim of First

                                   5   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some

                                   6   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that such

                                   7   action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

                                   8   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567–68

                                   9   (9th Cir. 2005) (footnote omitted). The right of access to the courts extends to established prison

                                  10   grievance procedures. See Bradley v. Hall, 64 F.3d 1276, 1279 (9th Cir. 1995). Thus, a prisoner

                                  11   may not be retaliated against for using such procedures. See Rhodes, 408 F.3d at 567.

                                  12          Plaintiff alleges that his Fourteenth Amendment due process rights were violated because
Northern District of California
 United States District Court




                                  13   he was not provided with procedural due process (i.e. notice, a hearing, the right to call witnesses)

                                  14   prior to being placed on disciplinary confined to quarters status. Dkt. No. 13 at 11–12. Plaintiff

                                  15   has failed to state a cognizable federal due process claim. “The requirements of procedural due

                                  16   process apply only to the deprivation of interests encompassed by the Fourteenth Amendment's

                                  17   protection of liberty and property.” Board of Regents v. Roth, 408 U.S. 564, 569 (1972). The

                                  18   Supreme Court has significantly limited the instances in which due process can be invoked.

                                  19   Pursuant to Sandin v. Conner, 515 U.S. 472, 483 (1995), a prisoner can show a liberty interest

                                  20   under the Due Process Clause of the Fourteenth Amendment only if he alleges a change in

                                  21   confinement that imposes an “atypical and significant hardship . . . in relation to the ordinary

                                  22   incidents of prison life.” Id. at 484 (citations omitted). “Discipline by prison officials in response

                                  23   to a wide range of misconduct falls within the expected perimeters of the sentence imposed by a

                                  24   court of law.” Id. at 485.

                                  25          In this case, Plaintiff has failed to establish a liberty interest protected by the Constitution

                                  26   because being confined to quarters for forty-eight hours is not the type of “dramatic departure

                                  27   from the basic conditions” of his confinement that would give rise to a liberty interest before he

                                  28   can claim a violation of due process. Id. at 485 (holding that placing an inmate in administrative
                                                                                          4
                                   1   segregation for thirty days “did not present the type of atypical, significant deprivation in which a

                                   2   state might conceivably create a liberty interest.”). Plaintiff’s Fourteenth Amendment claim is

                                   3   DISMISSED with prejudice.

                                   4                                             CONCLUSION

                                   5          1.      The Court finds that the amended complaint states a cognizable First Amendment

                                   6   retaliation claim. Plaintiff’s Fourteenth Amendment claim is DISMISSED with prejudice.

                                   7          2.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                   8   prepayment of fees, a copy of the amended complaint with all attachments thereto (Dkt. No. 13),

                                   9   and a copy of this order upon defendant J. Schrag at Pelican Bay State Prison, 5905 Lake Earl

                                  10   Drive, Crescent City, California 95531. A courtesy copy of the amended complaint with

                                  11   attachments and this order shall also be mailed to the California Attorney General’s Office.

                                  12          3.      In order to expedite the resolution of this case, the Court orders as follows:
Northern District of California
 United States District Court




                                  13                 a.       No later than 91 days from the date this Order is filed, Defendant must file

                                  14   and serve a motion for summary judgment or other dispositive motion, or a motion to stay as

                                  15   indicated above. If Defendant is of the opinion that this case cannot be resolved by summary

                                  16   judgment, Defendant must so inform the Court prior to the date the motion is due. A motion for
                                       summary judgment also must be accompanied by a Rand notice so that Plaintiff will have fair,
                                  17
                                       timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.
                                  18
                                       Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154
                                  19
                                       F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment). A
                                  20
                                       motion to dismiss for failure to exhaust available administrative remedies similarly must be
                                  21
                                       accompanied by a Wyatt notice. Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).
                                  22
                                                      b.      Plaintiff’s opposition to the summary judgment or other dispositive motion
                                  23
                                       must be filed with the Court and served upon Defendant no later than 28 days from the date the
                                  24
                                       motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
                                  25
                                       provided later in this order as he prepares his opposition to any motion for summary judgment.
                                  26
                                       Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-
                                  27
                                       exhaustion provided later in this order as he prepares his opposition to any motion to dismiss.
                                  28
                                                                                         5
                                   1                  c.      Defendant shall file a reply brief no later than 14 days after the date the

                                   2   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No

                                   3   hearing will be held on the motion.

                                   4          4.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                   5   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must
                                       do in order to oppose a motion for summary judgment. Generally, summary judgment must be
                                   6
                                       granted when there is no genuine issue of material fact – that is, if there is no real dispute about
                                   7
                                       any fact that would affect the result of your case, the party who asked for summary judgment is
                                   8
                                       entitled to judgment as a matter of law, which will end your case. When a party you are suing
                                   9
                                       makes a motion for summary judgment that is properly supported by declarations (or other sworn
                                  10
                                       testimony), you cannot simply rely on what your complaint says. Instead, you must set out
                                  11
                                       specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,
                                  12
Northern District of California




                                       as provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and
 United States District Court




                                  13
                                       documents and show that there is a genuine issue of material fact for trial. If you do not submit
                                  14
                                       your own evidence in opposition, summary judgment, if appropriate, may be entered against you.
                                  15
                                       If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.
                                  16
                                       Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).
                                  17          Plaintiff also is advised that a motion to dismiss for failure to exhaust available
                                  18   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without
                                  19   prejudice. You must “develop a record” and present it in your opposition in order to dispute any
                                  20   “factual record” presented by the defendant in his motion to dismiss. Wyatt v. Terhune, 315 F.3d
                                  21   1108, 1120 n.14 (9th Cir. 2003).
                                  22          (The Rand and Wyatt notices above do not excuse Defendant’s obligation to serve said
                                  23   notices again concurrently with motions to dismiss for failure to exhaust available administrative

                                  24   remedies and motions for summary judgment. Woods, 684 F.3d at 939).

                                  25          5.      All communications by Plaintiff with the Court must be served on Defendant’s

                                  26   counsel by mailing a true copy of the document to Defendant’s counsel. The Court may disregard

                                  27   any document which a party files but fails to send a copy of to his opponent. Until Defendant’s

                                  28   counsel has been designated, Plaintiff may mail a true copy of the document directly to Defendant,

                                                                                          6
                                   1   but once a defendant is represented by counsel, all documents must be mailed to counsel rather

                                   2   than directly to that defendant.

                                   3          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.

                                   4   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required

                                   5   before the parties may conduct discovery.
                                              7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
                                   6
                                       Court informed of any change of address and must comply with the Court’s orders in a timely
                                   7
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                   8
                                       to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every
                                   9
                                       pending case every time he is moved to a new facility.
                                  10
                                              8.      Any motion for an extension of time must be filed no later than the deadline sought
                                  11
                                       to be extended and must be accompanied by a showing of good cause.
                                  12
Northern District of California




                                              9.      Plaintiff is cautioned that he must include the case name and case number for this
 United States District Court




                                  13
                                       case on any document he submits to the Court for consideration in this case.
                                  14
                                              IT IS SO ORDERED.
                                  15
                                       Dated: 5/1/2019
                                  16
                                                                                        ______________________________________
                                  17                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         7
